The respondent Elizabeth Farrell, has recovered damages for personal injuries sustained when she stumbled and fell in a rounded depression or hole in the loose blue stone gravel covering the playground of a public school attended by her granddaughter; and her husband, Michael Farrell, has likewise recovered a judgment for loss of services and medical expenses. At the conclusion of the trial a motion was made to set aside the verdict as contrary to the weight of the evidence. Decision was reserved and thereafter the trial court in a memorandum stated that in his opinion the verdict was clearly against the weight of the evidence, but nevertheless denied the motion. An examination of the record establishes that the verdict is clearly against the weight of the believable, credible evidence. Judgment reversed on the law and the facts and a new trial granted, with costs to appellant to abide the event. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.